Citation Nr: 0213998	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  01-07 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to reimbursement or payment of the cost of 
medical services received during inpatient hospital care in a 
non-Department of Veterans medical facility from January 31, 
2001, to February 2, 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs Medical Center (VAMC) in Togus, Maine.  In 
July 2002, the veteran testified at a video-teleconference, 
with the undersigned Member of the Board.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  On January 31, 2001, the veteran was admitted to York 
Hospital through the emergency room with a one-week history 
of epigastric pain, where he remained until February 2, 2001.  

3.  At the time of the hospitalization at issue, he was rated 
100 percent for post-traumatic stress disorder (PTSD) and 
rated permanent and totally disabled.  

4.  By VA letter in April 2001, the veteran was notified that 
VA letter in April 2001 denied payment or reimbursement for 
his inpatient care at York Hospital denied because treatment 
had been available at the VAMC.  


CONCLUSION OF LAW

The criteria for reimbursement or payment of medical expenses 
incurred at York Hospital from January 31, 2001, to February 
2, 2001, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 17.120, 17.121 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

The Board finds that the May 2001 Statement of the Case and 
February 2002 Supplemental Statement of the Case, provided to 
both the veteran and his representative, specifically satisfy 
the requirement at § 5103 of the new statute in that they 
clearly notify the veteran and his representative of the 
evidence necessary to substantiate his claim.  Additionally, 
the Board finds that the duties to assist provided under the 
new statute at § 5103A have also been fulfilled in that all 
evidence and records identified by the veteran as plausibly 
relevant to his pending claim have been collected for review; 
the hospitalization summary, hospital admission medical 
report, and in-patient medical reports from York Hospital for 
the veteran's medical care for the period at issue have been 
obtained and associated with the claims folder; as well as 
testimony presented during a videoconference hearing held 
before the undersigned.  Because no additional evidence has 
been identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the part 
of VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002). 

Factual Background

On January 27, 2001, the veteran telephoned VAMC personnel 
complaining of stomach discomfort and gastrointestinal 
bleeding for four days and that he was feeling weak.  He was 
instructed to go to the local emergency room for evaluation 
and advised that he may incur the cost of emergency care, 
which he indicated he understood.  

On January 31, 2001, at 8:52 a.m., the veteran again 
telephoned VAMC.  The VA triage nurse referenced the 
veteran's earlier call on January 27, 2001, where he had been 
advised to go to the local emergency room for evaluation.  
The veteran related that he not done so because of his 
dislike of hospitals.  During the telephone conversation, it 
was difficult for VAMC personnel to discuss his symptoms in 
detail because the veteran kept interrupting the clinical 
questions with his comments on the workings of VA and what 
was wrong with the system.  However, he complained of the 
onset of vomiting a week earlier.  He was informed that he 
should contact "911" for evaluation at the nearest 
emergency room and advised that he may incur the cost of 
emergency care, which he indicated he understood.  He stated 
that he would have someone drive to the local emergency room.  
The veteran was further advised to call VAMC back if there 
was no improvement in his condition or if he had any problems 
getting to the emergency room.  

On February 1, 2001, VAMC personnel received a call from the 
veteran informing VA that he had been admitted to York 
Hospital on January 31, 2001, about mid-afternoon.  The 
reason given for hospital admission was unspecified pain.  He 
was discharged to home from the hospital on February 2, 2001. 

The veteran's hospitalization records for January 31, 2001 to 
February 2, 2001, from York Hospital were received by VA 
medical personnel.  These show that, on the day of admission, 
he had presented himself to the emergency room with a one-
week history of epigastric pain.  He had had no clear-cut 
response to Pepto-Bismol; the pain would occur with fast 
walking; he had no history of similar pain; and he had no 
risk factors for coronary artery disease.  Physical 
examination was essentially normal, except for diffuse direct 
tenderness throughout both upper abdominal quadrants.  While 
hospitalized, he underwent medical testing and was discharged 
on February 2, 2001, with the diagnoses of acute gastritis 
and borderline high blood pressure.  

Analysis

To the extent allowable, payment or reimbursement of the 
expenses of care, not previously authorized, in a private or 
public hospital not operated by the VA, may be paid under the 
following circumstances:  

(a)  For veterans with service-connected disabilities, care 
or service was rendered:  

(1) for an adjudicated service-connected 
disability; 

(2) for nonservice-connected disabilities 
associated with and held to be 
aggravating an adjudicated service-
connected disability; 

(3) for any disability of a veteran who 
has a total disability permanent in 
nature resulting from a service-connected 
disability; 

(4) for any illness, injury or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
under 38 U.S.C. Chapter 31 and who is 
medically determined to be in need of 
hospital care or medical services; and

(b)  care and services were rendered in a medical emergency 
of such nature that delay would have been hazardous to life 
or health; and 

(c)  VA or other Federal facilities were not feasibly 
available, and an attempt to use them beforehand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable, or 
treatment had been or would nave been refused.  See 
38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  

In the veteran's case, he has a disability deemed permanently 
and totally disabling; hence, he could be entitled to 
reimbursement or payment for medical expenses for treatment 
for any disability without prior authorization, provided that 
both an emergency existed and no VA medical facility was 
feasibly available.  

The veteran contends that his situation leading up to his 
hospitalization at issue was an emergency.  He maintains, 
both in correspondence and during his personal hearing 
testimony, that he had been vomiting, passing blood, and 
experiencing weakness.  

Emergency treatment means medical care or services furnished:  
(A) when VA or other Federal facilities are not feasibly 
available and an attempt to use them beforehand would not be 
reasonable; (B) when such care or services are rendered in a 
medical emergency of such nature that a prudent layperson 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health; and (C) until 
such time as the veteran can be transferred safely to a VA 
facility or other Federal facility.  See 38 U.S.C.A. 
§ 1725(f)(1).  

Applying the relevant law and regulations to the facts of 
this case, the Board notes that the veteran had initially 
contacted VAMC personnel on January 27, 2002, and again four 
days later, on January 31, 2001, prior to seeking treatment 
at York Hospital.  He was advised on both occasions to seek 
medical evaluation of his complaints at a local emergency 
room and that he might incur the cost of emergency care, 
which he indicated he understood.  The advice received from 
VAMC personnel was for the veteran's own benefit and not an 
authorization for payment or reimbursement for services for 
an emergency room evaluation of his medical complaints.  Four 
days after his first contact with VA, he went to York 
Hospital, via private vehicle.  The veteran was admitted to 
the hospital.  Upon admission, he gave a history of 
epigastric pain, but made no mention of gastrointestinal 
bleeding or continual vomiting.  He was admitted for tests 
and discharged two days later with diagnoses of acute 
gastritis and borderline high blood pressure.  

Based on the telephone calls made to VAMC medical personnel 
prior to the veteran's January 31, 2001 to February 2, 2001, 
hospitalization, the complaints and symptomatology of 
epigastric pain noted by him during those calls, and the 
medical records for that hospitalization, VA medical 
personnel determined, based on sound medical judgment, found 
that the services rendered to him at the time of his 
hospitalization and the treatment he received while 
hospitalized were not of such nature that a prudent layperson 
would have expected that delay in seeking such immediate 
attention would be hazardous to life or health, particularly 
in light of the fact that he initially delayed his hospital 
admission by 4 days, and did not seek emergency 
transportation once he decided to seek treatment.  See 
38 U.S.C.A. § 1725; see also Bellezza v. Principi, 16 Vet. 
App. 145 (2002).  


ORDER

Reimbursement or payment of the cost of medical services 
received in a non-VA medical facility between January 31, 
2001, and February 2, 2001, is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

